Mitchell, J.
By a written lease, plaintiff became a tenant of a storeroom in the Liberty building, in Seattle, for a term commencing March 10, 1917, and ending August 31,1918. On August 18, 1917, by an agreement in writing, he sublet a portion of the premises from that date to August 15, 1918, to persons who transferred their rights and possession to defendants, with the consent of plaintiff. Upon refusal of defendants to vacate the premises on August 15,1918, plaintiff instituted this action in unlawful detainer on August 17, 1918, wherein, by a writ of restitution executed by the sheriff, the premises occupied by defendants were restored to plaintiff on August 22, 1918. In the agreement by which defendants held the premises, plaintiff represented he had the privilege, in a certain manner, of a renewal of the lease under which he held, and *431agreed that, in the event he succeeded in getting a renewal of his lease, the privilege of an extension would be given the sublessees.
At the trial, on November 15, 1918, the evidence showed that plaintiff had relied upon an oral promise of his lessor for the extension of his lease referred to, but that, prior to August 15, 1918, he was notified by his lessor an extension of his tenancy could not, and would not, be given; and plaintiff in turn so notified defendants sometime prior to the expiration of their subtenancy. Plaintiff surrendered possession to his lessor on August 31,1918, as provided by the terms of the lease. At the conclusion of plaintiff’s proof, the trial court granted a nonsuit against plaintiff, holding that whatever rights he had from his lessor would pass to defendants as to that portion of the property sublet to them, thus entitling defendants to the right of possession until August 31, 1918, and entered judgment accordingly. Plaintiff has appealed.
The agreement by which respondents held the property specifically provided for a tenancy ending August 15, 1918. True, the sublease provided:
“And it is agreed that in the event the lessor, or his assignee succeeds in renewing his original lease, that the lessees herein named shall likewise have the privilege of renewing this lease . . .”
But, as already noticed, appellant was unable to get an extension, and seasonably notified respondents to that effect.
The action was not prematurely brought, and the judgment is reversed.
Holcomb, C. J., Main, and Mackintosh, JJ., concur.